                                                             Case 8:21-cv-00671-JVS-DFM Document 1 Filed 04/12/21 Page 1 of 13 Page ID #:1



                                                               1 Douglas S. Gilliland, Esq. (SBN 157427)
                                                                   THE GILLILAND FIRM
                                                               2 402 West Broadway, Suite 1760
                                                                   San Diego, California 92101
                                                               3 Telephone: (619) 878-1580
                                                                   Facsimile: (619) 878-6630
                                                               4 doug@thegillilandfirm.com

                                                               5 Attorneys for Plaintiffs MICHAEL QUESADA and ANTHONY QUESADA

                                                               6

                                                               7

                                                               8                         UNITED STATES DISTRICT COURT
                                                               9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                              10 MICHAEL QUESADA, an individual          Case No.:
                                                                 and minor, ANTHONY QUESADA,
                                                              11 an individual and minor, by and         COMPLAINT FOR:
                                                                 through their mother and legal
                     TEL (619) 878-1580 FAX (619) 878-6630




                                                              12 guardian Lucero Silvia Bruno,           1.   False Arrest
THE GILLILAND FIRM




                                                                                                              42 U.S.C. section 1983
                          402 West Broadway, Suite 1760
                           San Diego, California 92101




                                                              13      Plaintiffs,
                                                                                                         2.   Excessive Force
                                                              14         v.                                   42 U.S.C. section 1983
                                                              15 CITY OF SANTA ANA, a municipal          3.   False Arrest
                                                                 entity, OSCAR LIZARDI, an                    Civil Code section 52.1
                                                              16 individual, COLLIN REEDY, an
                                                                 individual, and DOES 1-10, inclusive,   4.   Excessive Force
                                                              17                                              Civil Code section 52.1
                                                                      Defendants.
                                                              18                                         DEMAND FOR JURY TRIAL
                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28


                                                                                                         1
                                                                                                                                        COMPLAINT
                                                             Case 8:21-cv-00671-JVS-DFM Document 1 Filed 04/12/21 Page 2 of 13 Page ID #:2



                                                               1        COMES NOW, Plaintiffs MICHAEL QUESADA, an individual and minor,
                                                               2 and ANTHONY QUESADA, an individual and minor, by and through their

                                                               3 mother and legal guardian Lucero Silvia Bruno, by and through their attorneys of

                                                               4 record, and THE GILLILAND FIRM, by Douglas S. Gilliland, Esq., and alleges as

                                                               5 follows:

                                                               6                                            I.
                                                               7                            JURISDICTION AND VENUE
                                                               8        1.     The United States District Court, in and for the Central District of
                                                               9 California, Southern Division, has original jurisdiction over the federal civil rights
                                                              10 causes of action pled herein pursuant 42 U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3),

                                                              11 and by the federal questions raised therein pursuant to 28 U.S.C. § 1331. The
                     TEL (619) 878-1580 FAX (619) 878-6630




                                                              12 United States District Court, in and for the Central District of California, Southern
THE GILLILAND FIRM
                          402 West Broadway, Suite 1760
                           San Diego, California 92101




                                                              13 Division, has supplemental jurisdiction over the state law causes of action pled

                                                              14 herein pursuant to 28 U.S.C. § 1367(a). Venue of this controversy is proper in the

                                                              15 Central District of California, Southern Division, pursuant to 28 U.S.C. 1391(b)(2)

                                                              16 because a substantial part of the events or omissions giving rise to the claims

                                                              17 herein occurred in the Central District of California, Southern Division.

                                                              18                                           II.
                                                              19                            GENERAL ALLEGATIONS
                                                              20        2.     At all times relevant to this complaint, Plaintiff MICHAEL
                                                              21 QUESADA was an individual and minor residing in Santa Ana, California in the

                                                              22 County of Orange.

                                                              23        3.     At all times relevant to this complaint, Plaintiff ANTHONY
                                                              24 QUESADA was an individual and minor residing in Santa Ana, California in the

                                                              25 County of Orange.

                                                              26        4.     At all times relevant to this complaint, Lucero Silvia Bruno was the
                                                              27 mother and legal guardian of MICHAEL QUESADA and ANTHONY QUESADA

                                                              28 and resides with them in Santa Ana, California in the County of Orange.


                                                                                                            2
                                                                                                                                           COMPLAINT
                                                             Case 8:21-cv-00671-JVS-DFM Document 1 Filed 04/12/21 Page 3 of 13 Page ID #:3



                                                               1        5.     At all times relevant to this complaint, Defendant CITY OF SANTA
                                                               2 ANA was a municipal entity in Orange County, California and was responsible for

                                                               3 the acts and/or omissions of the Santa Ana Police Department and its officers.

                                                               4        6.     At all times relevant to this complaint, Defendant OSCAR LIZARDI
                                                               5 was an individual and police officer employed by Defendant CITY OF SANTA

                                                               6 ANA and was acting within the course and scope of that employment.

                                                               7        7.     At all times relevant to this complaint, Defendant COLLIN REEDY
                                                               8 was an individual and police officer employed by Defendant CITY OF SANTA

                                                               9 ANA and was acting within the course and scope of that employment.
                                                              10        8.     Plaintiff is truly ignorant of the full names and identities of Defendant
                                                              11 DOES 1-10. Therefore, Plaintiffs sue these individuals under the designations of
                     TEL (619) 878-1580 FAX (619) 878-6630




                                                              12 Defendant DOES 1-10. These defendants are police officers employed by
THE GILLILAND FIRM
                          402 West Broadway, Suite 1760
                           San Diego, California 92101




                                                              13 Defendant CITY OF SANTA ANA acting within the course and scope of that

                                                              14 employment. Plaintiffs will amend this Complaint to include the true names and

                                                              15 identities of these officers once their names and identities are ascertained.

                                                              16                                           III.
                                                              17                                        FACTS
                                                              18        9.     Plaintiffs MICHAEL QUESADA and ANTHONY QUESADA are
                                                              19 bothers. On May 31, 2020, they were riding their bicycles home from a friend’s

                                                              20 house. The were 16 and 14 years old, respectively. At the same time, there were

                                                              21 demonstrations nearby in Santa Ana regarding the death of George Floyd.

                                                              22        10.    As the brothers rode their bicycles, Defendant officers DOES 1-5 ran
                                                              23 at ANTHONY QUESADA and knocked him off his bicycle. They took him down

                                                              24 to the ground and beat and handcuffed him.

                                                              25        11.    As Defendant officers DOES 1-5 beat ANTHONY QUESADA, his
                                                              26 brother MICHAEL QUESADA turned his bicycle around and rode by the place

                                                              27 where ANTHONY was being beaten. He yelled to the officers that his brother was

                                                              28 only 14 years old, or words to that effect. At that time, Defendant OSCAR


                                                                                                            3
                                                                                                                                           COMPLAINT
                                                             Case 8:21-cv-00671-JVS-DFM Document 1 Filed 04/12/21 Page 4 of 13 Page ID #:4



                                                               1 LIZARDI exited an unmarked Santa Ana police vehicle and knocked MICHAEL

                                                               2 QUESADA off his bicycle. Defendant COLLIN REEDY and DOES 6-10 then

                                                               3 beat and handcuffed MICHAEL QUESADA.

                                                               4         12.   MICHAEL and ANTHONY QUESADA were then taken to the
                                                               5 hospital that evening and treated for their injuries. MICHAEL QUESADA had a

                                                               6 contusion on his back from getting knocked off his bicycle. He had scrapes and

                                                               7 abrasions on his legs and hands. His arm hurt from being twisted. He could not

                                                               8 stand up straight for days because of pain in his lower back. ANTHONY

                                                               9 QUESADA was bleeding from the head. He lost feeling in one of his arms. And he
                                                              10 had scrapes and abrasions.

                                                              11                                          IV.
                     TEL (619) 878-1580 FAX (619) 878-6630




                                                              12               EXHAUSTION OF ADMINISTRATIVE REMEDIES
THE GILLILAND FIRM
                          402 West Broadway, Suite 1760
                           San Diego, California 92101




                                                              13         13.   MICHAEL and ANTHONY QUESADA timely filed government tort
                                                              14 claims against the CITY OF SANTA ANA on August 28, 2020. The CITY OF

                                                              15 SANTA ANA failed to act on the claim within 45 days pursuant to California

                                                              16 Government Code section 912.4(a). Therefore, MICHAEL and ANTHONY

                                                              17 QUESADA’s claims were deemed rejected by operation of law on October 12,

                                                              18 2020 (45 days after Augusts 28, 2020 pursuant to California Government Code

                                                              19 section 912.4(c)). Therefore, MICHAEL and ANTHONY QUESADA have

                                                              20 exhausted their administrative remedies and this lawsuit is timely filed, both within

                                                              21 six months from the date the claim was rejected by operation of law pursuant to

                                                              22 California Government Code section 945.6(a)(1), and two years from the date the

                                                              23 claim accrued pursuant to California Government Code section 945.6(a)(2).

                                                              24 / / /

                                                              25 / / /

                                                              26 / / /

                                                              27 / / /

                                                              28 / / /


                                                                                                           4
                                                                                                                                         COMPLAINT
                                                             Case 8:21-cv-00671-JVS-DFM Document 1 Filed 04/12/21 Page 5 of 13 Page ID #:5



                                                               1                                            V.
                                                               2                             FIRST CAUSE OF ACTION
                                                               3                            False Arrest – 42 U.S.C. § 1983
                                                               4         [Against OSCAR LIZARDI, COLLIN REEDY, and DOES 1-10]
                                                               5        Plaintiffs MICHAEL and ANTHONY QUESADA incorporate by reference
                                                               6 all prior allegations pled in this complaint.

                                                               7        14.    Plaintiffs MICHAEL and ANTHONY QUESADA had a firmly
                                                               8 established right under the Fourth Amendment to the Constitution of the United

                                                               9 States to be free from arrest without probable cause. Defendants DOES 1-5
                                                              10 arrested ANTHONY QUESADA and Defendants OSCAR LIZARDI, COLLIN

                                                              11 REEDY, and DOES 6-10 arrested MICHAEL QUESADA without a warrant and
                     TEL (619) 878-1580 FAX (619) 878-6630




                                                              12 without probable cause to believe a crime had been committed and despite the fact
THE GILLILAND FIRM
                          402 West Broadway, Suite 1760
                           San Diego, California 92101




                                                              13 that MICHAEL and ANTHONY QUESADA had committed no crime.

                                                              14        15.    At the time Defendants OSCAR LIZARDI, COLLIN REEDY, and
                                                              15 DOES 1-10 arrested MICHAEL and ANTHONY QUESADA without a warrant

                                                              16 and without probable cause to believe a crime had been committed, they were

                                                              17 acting under color of state law as uniformed police officers within the course and

                                                              18 scope of their employment for the CITY OF SANTA ANA.

                                                              19        16.    Defendants DOES 1-5 acted in concert and Defendants OSCAR
                                                              20 LIZARDI, COLLIN REEDY, and DOES 6-10 acted in concert as they engaged in

                                                              21 the arrest of MICHAEL and ANTHONY QUESADA without probable cause, and

                                                              22 said conduct deprived MICHAEL and ANTHONY QUESADA of the rights,

                                                              23 privileges, and immunities secured to him by the Fourth Amendment to the

                                                              24 Constitution of the United States.

                                                              25        17.    Defendants OSCAR LIZARDI, COLLIN REEDY, and DOES 1-10’s
                                                              26 arrest of MICHAEL and ANTHONY QUESADA without probable cause was the

                                                              27 moving force that caused economic damages to MICHAEL and ANTHONY

                                                              28 QUESADA including medical expenses, and non-economic damages to


                                                                                                            5
                                                                                                                                         COMPLAINT
                                                             Case 8:21-cv-00671-JVS-DFM Document 1 Filed 04/12/21 Page 6 of 13 Page ID #:6



                                                               1 MICHAEL and ANTHONY QUESADA including physical pain, suffering, and

                                                               2 emotional distress.

                                                               3        18.    The conduct of Defendants OSCAR LIZARDI, COLLIN REEDY,
                                                               4 and DOES 1-10 constituting false arrest, justifies the imposition of punitive

                                                               5 damages against them in order to punish them for their conduct, and to deter them

                                                               6 from engaging in similar conduct in the future, because the conduct was malicious,

                                                               7 oppressive and/or in reckless disregard of MICHAEL and ANTHONY

                                                               8 QUESADA’s rights. The conduct was malicious because it was accompanied by ill

                                                               9 will, spite and/or for the purpose of injuring MICHAEL and ANTHONY
                                                              10 QUESADA. The conduct was oppressive because it injured and/or damaged

                                                              11 MICHAEL and ANTHONY QUESADA and/or violated MICHAEL and

                                                              12 ANTHONY QUESADA’s rights with unnecessary harshness and/or severity, and
                     TEL (619) 878-1580 FAX (619) 878-6630
THE GILLILAND FIRM
                          402 West Broadway, Suite 1760
                           San Diego, California 92101




                                                              13 it was a misuse or abuse of authority or power by the defendants. The conduct was

                                                              14 with a conscious disregard of MICHAEL and ANTHONY QUESADA’s rights

                                                              15 because, under the circumstances, it reflected a complete indifference to

                                                              16 MICHAEL and ANTHONY QUESADA’s safety or rights.

                                                              17                                           VI.
                                                              18                           SECOND CAUSE OF ACTION
                                                              19                          Excessive Force – 42 U.S.C. § 1983
                                                              20         [Against OSCAR LIZARDI, COLLIN REEDY, and DOES 1-10]
                                                              21        Plaintiffs MICHAEL and ANTHONY QUESADA incorporate by reference
                                                              22 all prior allegations pled in this complaint.

                                                              23        19.    Defendants OSCAR LIZARDI, COLLIN REEDY, and DOES 1-10,
                                                              24 deprived Plaintiff MICHAEL and ANTHONY QUESADA of their clearly

                                                              25 established federal constitutional right under the Fourth Amendment to be free

                                                              26 from unreasonable searches and seizures by using objectively unreasonable and

                                                              27 excessive force against MICHAEL and ANTHONY QUESADA, while acting

                                                              28 under color of state law. The excessive force is evidenced by knocking MICHAEL


                                                                                                            6
                                                                                                                                         COMPLAINT
                                                             Case 8:21-cv-00671-JVS-DFM Document 1 Filed 04/12/21 Page 7 of 13 Page ID #:7



                                                               1 and ANTHONY QUESADA of their bicycles, and then beating them on the

                                                               2 ground without any justification when any reasonable police officer would

                                                               3 consider the use or force unnecessary and excessive. The excessive force was used

                                                               4 without warning, when MICHAEL and ANTHONY QUESADA were not an

                                                               5 immediate threat to the safety of the officers or others and while MICHAEL and

                                                               6 ANTHONY QUESADA were not resisting arrest nor attempting to evade arrest by

                                                               7 flight.

                                                               8           20.   Defendants OSCAR LIZARDI, COLLIN REEDY, and DOES 1-10’s
                                                               9 use of excessive force against MICHAEL and ANTHONY QUESADA was the
                                                              10 moving force that caused economic damages to MICHAEL and ANTHONY

                                                              11 QUESADA including medical expenses, and non-economic damages to
                     TEL (619) 878-1580 FAX (619) 878-6630




                                                              12 MICHAEL and ANTHONY QUESADA including physical pain, suffering, and
THE GILLILAND FIRM
                          402 West Broadway, Suite 1760
                           San Diego, California 92101




                                                              13 emotional distress.

                                                              14           21.   The conduct of Defendants OSCAR LIZARDI, COLLIN REEDY,
                                                              15 and DOES 1-10 constituting excessive force, justifies the imposition of punitive

                                                              16 damages against them in order to punish them for their conduct, and to deter them

                                                              17 from engaging in similar conduct in the future, because the conduct was malicious,

                                                              18 oppressive and/or in reckless disregard of MICHAEL and ANTHONY

                                                              19 QUESADA’s rights. The conduct was malicious because it was accompanied by ill

                                                              20 will, spite and/or for the purpose of injuring MICHAEL and ANTHONY

                                                              21 QUESADA. The conduct was oppressive because it injured and/or damaged

                                                              22 MICHAEL and ANTHONY QUESADA and/or violated MICHAEL and

                                                              23 ANTHONY QUESADA’s rights with unnecessary harshness and/or severity, and

                                                              24 it was a misuse or abuse of authority or power by the defendants. The conduct was

                                                              25 with a conscious disregard of MICHAEL and ANTHONY QUESADA’s rights

                                                              26 because, under the circumstances, it reflected a complete indifference to

                                                              27 MICHAEL and ANTHONY QUESADA’s safety or rights.

                                                              28 / / /


                                                                                                           7
                                                                                                                                         COMPLAINT
                                                             Case 8:21-cv-00671-JVS-DFM Document 1 Filed 04/12/21 Page 8 of 13 Page ID #:8



                                                               1                                            VII.
                                                               2                            THIRD CAUSE OF ACTION
                                                               3                        False Arrest – Civil Code Section 52.1
                                                               4               [Against CITY OF SANTA ANA, OSCAR LIZARDI,
                                                               5                         COLLIN REEDY, and DOES 1-10]
                                                               6        Plaintiffs MICHAEL and ANTHONY QUESADA incorporate by reference
                                                               7 all prior allegations pled in this complaint.

                                                               8        22.    Defendants OSCAR LIZARDI, COLLIN REEDY, and DOES 1-10,
                                                               9 whether or not acting under of color of state law, interfered by threat, intimidation,
                                                              10 or coercion, or attempted to interfere by threat, intimidation, or coercion, with

                                                              11 MICHAEL and ANTHONY QUESADA’s exercise and/or enjoyment of their
                     TEL (619) 878-1580 FAX (619) 878-6630




                                                              12 rights secured by the Fourth Amendment to the Constitution of the United States to
THE GILLILAND FIRM
                          402 West Broadway, Suite 1760
                           San Diego, California 92101




                                                              13 be free from unreasonable searches and seizures and to be free from false arrest

                                                              14 under California state law.

                                                              15        23.     Defendants OSCAR LIZARDI, COLLIN REEDY, and DOES 1-10’s
                                                              16 interference by threats, intimidation, or coercion, or attempted threats,

                                                              17 intimidation, or coercion reasonably caused MICHAEL and ANTHONY

                                                              18 QUESADA to believe that violence would be used against them for exercising

                                                              19 their rights to be free from unreasonable searches and seizures secured by the

                                                              20 Fourth Amendment to the Constitution of the United States and to be free from

                                                              21 false arrest under California state law.

                                                              22        24.     Defendants OSCAR LIZARDI, COLLIN REEDY, and DOES 1-10’s
                                                              23 interference by threats, intimidation, or coercion, or attempted to interference by

                                                              24 threats, intimidation, or coercion is evidenced by knocking MICHAEL and

                                                              25 ANTHONY QUESADA of their bicycles, and then beating them on the ground

                                                              26 without any justification when any reasonable police officer would consider the

                                                              27 use or force unnecessary and excessive. The interference by threats, intimidation,

                                                              28 or coercion, or attempted interference by threats, intimidation, or coercion was


                                                                                                             8
                                                                                                                                             COMPLAINT
                                                             Case 8:21-cv-00671-JVS-DFM Document 1 Filed 04/12/21 Page 9 of 13 Page ID #:9



                                                               1 without warning, when MICHAEL and ANTHONY QUESADA were not an

                                                               2 immediate threat to the safety of the officers or others and while MICHAEL and

                                                               3 ANTHONY QUESADA were not resisting arrest nor attempting to evade arrest by

                                                               4 flight.

                                                               5           25.   Defendants OSCAR LIZARDI, COLLIN REEDY, and DOES 1-10
                                                               6 interference by threats, intimidation, or coercion, or attempted to interference by

                                                               7 threats, intimidation, or coercion was the moving force that caused economic

                                                               8 damages to MICHAEL and ANTHONY QUESADA including medical expenses,

                                                               9 and non-economic damages to MICHAEL and ANTHONY QUESADA including
                                                              10 physical pain, suffering, and emotional distress.

                                                              11           26.   The CITY OF SANTA ANA is vicariously liable for the harm caused
                     TEL (619) 878-1580 FAX (619) 878-6630




                                                              12 by Defendants OSCAR LIZARDI, COLLIN REEDY, and DOES 1-10 to
THE GILLILAND FIRM
                          402 West Broadway, Suite 1760
                           San Diego, California 92101




                                                              13 MICHAEL and ANTHONY QUESADA for the state law claims under the

                                                              14 doctrine of respondeat superior, principles of vicarious liability, and California

                                                              15 Government Code section 815.2(a) because the officers were acting within the

                                                              16 course and scope of their employment with the CITY OF SANTA ANA when the

                                                              17 harm was inflicted on MICHAEL and ANTHONY QUESADA.

                                                              18           27.   The conduct of Defendants OSCAR LIZARDI, COLLIN REEDY,
                                                              19 and DOES 1-10 constituting false arrest, justifies the imposition of punitive

                                                              20 damages against them in order to punish them for their conduct, and to deter them

                                                              21 from engaging in similar conduct in the future, because the conduct was malicious,

                                                              22 oppressive and/or in reckless disregard of MICHAEL and ANTHONY

                                                              23 QUESADA’s rights. The conduct was malicious because it was accompanied by ill

                                                              24 will, spite and/or for the purpose of injuring MICHAEL and ANTHONY

                                                              25 QUESADA. The conduct was oppressive because it injured and/or damaged

                                                              26 MICHAEL and ANTHONY QUESADA and/or violated MICHAEL and

                                                              27 ANTHONY QUESADA’s rights with unnecessary harshness and/or severity, and

                                                              28 it was a misuse or abuse of authority or power by the defendants. The conduct was


                                                                                                            9
                                                                                                                                          COMPLAINT
                                                      Case 8:21-cv-00671-JVS-DFM Document 1 Filed 04/12/21 Page 10 of 13 Page ID #:10



                                                              1 with a conscious disregard of MICHAEL and ANTHONY QUESADA’s rights

                                                              2 because, under the circumstances, it reflected a complete indifference to

                                                              3 MICHAEL and ANTHONY QUESADA’s safety or rights.

                                                              4                                          VIII.
                                                              5                           FOURTH CAUSE OF ACTION
                                                              6                      Excessive Force – Civil Code Section 52.1
                                                              7               [Against CITY OF SANTA ANA, OSCAR LIZARDI,
                                                              8                         COLLIN REEDY, and DOES 1-10]
                                                              9        Plaintiffs MICHAEL and ANTHONY QUESADA incorporate by reference
                                                             10 all prior allegations pled in this complaint.

                                                             11        28.    Defendants OSCAR LIZARDI, COLLIN REEDY, and DOES 1-10,
                     TEL (619) 878-1580 FAX (619) 878-6630




                                                             12 whether or not acting under of color of state law, interfered by threat, intimidation,
THE GILLILAND FIRM
                          402 West Broadway, Suite 1760
                           San Diego, California 92101




                                                             13 or coercion, or attempted to interfere by threat, intimidation, or coercion, with

                                                             14 MICHAEL and ANTHONY QUESADA’s exercise and/or enjoyment of their

                                                             15 rights secured by the Fourth Amendment to the Constitution of the United States to

                                                             16 be free from unreasonable the use of excessive force and rights secured by the

                                                             17 California Constitution and laws of the state of California. These state law rights

                                                             18 include MICHAEL and ANTHONY QUESADA’s rights under the “Declaration of

                                                             19 Rights” found in article I, section 1 of the California Constitution which states,

                                                             20 “All people are by nature free and independent and have inalienable rights. Among

                                                             21 these are enjoying and defending life and liberty, . . . and pursuing and obtaining

                                                             22 safety, happiness . . . .” These rights also include MICHAEL and ANTHONY

                                                             23 QUESADA’s rights codified in section 43 California Civil Code, which states in

                                                             24 relevant part, “[E]very person has, subject to the qualifications and restrictions

                                                             25 provided by law, the right of protection from bodily restraint or harm . . . .” These

                                                             26 rights also include MICHAEL and ANTHONY QUESADA’s rights codified at

                                                             27 civil code section 1708 which states, “Every person is bound without contract, to

                                                             28 abstain from injuring the person or property of another, or infringing upon any of


                                                                                                           10
                                                                                                                                          COMPLAINT
                                                      Case 8:21-cv-00671-JVS-DFM Document 1 Filed 04/12/21 Page 11 of 13 Page ID #:11



                                                              1 his or her rights.”

                                                              2           29.   The violation of these rights is evidenced by knocking MICHAEL and
                                                              3 ANTHONY QUESADA of their bicycles, and then beating them on the ground

                                                              4 without any justification when any reasonable police officer would consider the

                                                              5 use of force unnecessary and excessive. The interference by threats, intimidation,

                                                              6 or coercion, or attempted to interfere by threat, intimidation, or coercion was used

                                                              7 without warning, when MICHAEL and ANTHONY QUESADA were not an

                                                              8 immediate threat to the safety of the officers or others and while MICHAEL and

                                                              9 ANTHONY QUESADA were not resisting arrest nor attempting to evade arrest by
                                                             10 flight.

                                                             11           30.   Defendants OSCAR LIZARDI, COLLIN REEDY, and DOES 1-10’s
                     TEL (619) 878-1580 FAX (619) 878-6630




                                                             12 interference by threat, intimidation, or coercion, or attempted to interfere by threat,
THE GILLILAND FIRM
                          402 West Broadway, Suite 1760
                           San Diego, California 92101




                                                             13 intimidation, or coercion, with MICHAEL and ANTHONY QUESADA’s exercise

                                                             14 and/or enjoyment of his rights set forth above was the moving force that caused

                                                             15 economic damages to MICHAEL and ANTHONY QUESADA including medical

                                                             16 expenses, and non-economic damages to MICHAEL and ANTHONY QUESADA

                                                             17 including physical pain, suffering, and emotional distress.

                                                             18           31.   The CITY OF SANTA ANA is vicariously liable for the harm caused
                                                             19 by Defendants OSCAR LIZARDI, COLLIN REEDY, and DOES 1-10 to

                                                             20 MICHAEL and ANTHONY QUESADA for the state law claims under the

                                                             21 doctrine of respondeat superior, principles of vicarious liability, and California

                                                             22 Government Code section 815.2(a) because the officers were acting within the

                                                             23 course and scope of their employment with the CITY OF SANTA ANA when the

                                                             24 harm was inflicted on MICHAEL and ANTHONY QUESADA.

                                                             25           32.   The conduct of Defendants OSCAR LIZARDI, COLLIN REEDY,
                                                             26 and DOES 1-10 constituting excessive force, justifies the imposition of punitive

                                                             27 damages against them in order to punish them for their conduct, and to deter them

                                                             28 from engaging in similar conduct in the future, because the conduct was malicious,


                                                                                                           11
                                                                                                                                           COMPLAINT
                                                      Case 8:21-cv-00671-JVS-DFM Document 1 Filed 04/12/21 Page 12 of 13 Page ID #:12



                                                              1 oppressive and/or in reckless disregard of MICHAEL and ANTHONY

                                                              2 QUESADA’s rights. The conduct was malicious because it was accompanied by ill

                                                              3 will, spite and/or for the purpose of injuring MICHAEL and ANTHONY

                                                              4 QUESADA. The conduct was oppressive because it injured and/or damaged

                                                              5 MICHAEL and ANTHONY QUESADA and/or violated MICHAEL and

                                                              6 ANTHONY QUESADA’s rights with unnecessary harshness and/or severity, and

                                                              7 it was a misuse or abuse of authority or power by the defendants. The conduct was

                                                              8 with a conscious disregard of MICHAEL and ANTHONY QUESADA’s rights

                                                              9 because, under the circumstances, it reflected a complete indifference to
                                                             10 MICHAEL and ANTHONY QUESADA’s safety or rights.

                                                             11
                     TEL (619) 878-1580 FAX (619) 878-6630




                                                             12        WHEREFORE Plaintiffs MICHAEL and ANTHONY QUESADA, pray for
THE GILLILAND FIRM
                          402 West Broadway, Suite 1760
                           San Diego, California 92101




                                                             13 relief as follows:

                                                             14        1.     Economic damages according to proof at the time of trial,
                                                             15        2.     Non-economic damages according to proof at the time of trial,
                                                             16        3.     Attorney fees pursuant to 42 U.S.C. § 1988,
                                                             17        4.     Attorney fees pursuant to California Civil Code section 52,
                                                             18        5.     A twenty-five-thousand-dollar civil penalty for each violation of
                                                             19 California Civil Code section 52.1,

                                                             20        6.     Punitive damages against OSCAR LIZARDI, COLLIN REEDY, and
                                                             21 DOES 1-10,

                                                             22        7.     Costs of suit incurred herein and interest; and
                                                             23        8.     Any further relief that this Court deems just and appropriate.
                                                             24

                                                             25 DATED: April 12, 2021                   THE GILLILAND FIRM
                                                             26
                                                                                                           Douglas S. Gilliland
                                                                                                        s/______________________________
                                                             27                                         Douglas S. Gilliland, Esq., attorneys
                                                             28
                                                                                                        for Plaintiffs MICHAEL QUESADA
                                                                                                        and ANTHONY QUESADA

                                                                                                          12
                                                                                                                                          COMPLAINT
                                                      Case 8:21-cv-00671-JVS-DFM Document 1 Filed 04/12/21 Page 13 of 13 Page ID #:13



                                                              1                         DEMAND FOR JURY TRIAL
                                                              2       Pursuant to Local Civil Rules, Rule 38-1, Plaintiff MICHAEL and
                                                              3 ANTHONY QUESADA demand a jury on all issues so triable.

                                                              4

                                                              5 DATED: April 12, 2021               THE GILLILAND FIRM
                                                              6
                                                                                                      Douglas S. Gilliland
                                                                                                    s/______________________________
                                                              7                                     Douglas S. Gilliland, Esq., attorneys
                                                              8
                                                                                                    for Plaintiffs MICHAEL QUESADA
                                                                                                    and ANTHONY QUESADA
                                                              9
                                                             10

                                                             11
                     TEL (619) 878-1580 FAX (619) 878-6630




                                                             12
THE GILLILAND FIRM
                          402 West Broadway, Suite 1760
                           San Diego, California 92101




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28


                                                                                                      13
                                                                                                                                   COMPLAINT
